DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 11/2/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/2/2021 listed below have been reconsidered as indicated.
a)	The objection to the claims are withdrawn.

b)	Any objections or rejections of claim 15 are rendered moot by the cancellation of the claim and are withdrawn as such.

c)	The rejections of claims 1-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments and the Remarks.

New grounds of rejection are detailed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claims recites “at 5’ end” and “at 3’ end” rather than “at the 5’ end” and “at the 3’ end”, respectively.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claims use a number of terms when potentially referring to a particular element. For example, “PRB5’”, “said PRB5’ fragment”, “fragments PRB5’”, etc. To aid in readability of the .  Appropriate correction is required.

Claim Interpretation
Claim 1 is drawn to a kit. The kit is “for detecting or quantifying at least one nucleic acid target of at least 16 nucleotides by time-resolved Forster resonance energy transfer measurement combined with DNA-primed rolling circle amplification, in a sample obtained from a biological sample, said nucleic acid target comprising from its 5’ end to 3’ end, a structure TGT5’-TGT3’, wherein TGT5’ is the part situated at 5’ end of a nucleic acid target; TGT3’ is the part situated at 3’ end of a nucleic acid target”. The claim passage, which is part of the preamble, sets forth the intended use of the kit. A “nucleic acid target”, DNA primer, rolling circle amplification reagents, a sample and a biological sample are not structural features or elements of the claimed kit. The preamble limits the structure of the kit components, i.e. at least one padlock probe and at least one pair of energy donor-acceptor probes” to the extent that the padlock probe(s) must be able complementary to some undefined target nucleic acid of some undefined sequence. Any padlock probe(s) in the prior art that are able to hybridize with a target nucleic acid and have the defined structural features are deemed to be encompassed by the claimed padlock probe(s) element.

Claim 1 states “at least one pair of energy donor-acceptor probes, whose number is equal to that of nucleic acid target(s)”. The recitation is interpreted requiring a pair of energy donor-acceptor probes for each undefined target nucleic acids.

Claim 1 states “a luminescent material of long excited-state lifetime”, which is interpreted in view of the instant specification (p. 8), which states:
By "luminescent material of long excited-state lifetime" is meant a luminescent material having a luminescence decay time longer than 10 nanoseconds

	Claim 1 states “said energy donor having an average excited-state lifetime at least 10 times longer than any of said energy acceptor” in lines 48-50. Because “luminescent material of long excited-state lifetime” has a luminescence decay time longer than 10 nanoseconds, certain donor acceptor and energy donor pairs are not encompassed by the claims. The energy donor must have an excited-state lifetime of longer than 10 nanoseconds. Thus, the energy donor used limits the genus of energy acceptors that may be used.

Claim 1 recites “at least one pair of energy donor-acceptor probes, whose number is equal to that of nucleic acid target(s)” starting in line 32. The claimed kit does not require “nucleic acid target(s)” as a structural component. The kit is broadly interpreted as comprising one or more pair of energy donor-acceptor probes for an unspecified and undefined number of nucleic acid target(s).

	Claim 1 optionally includes a ligase, polymerase and/or reaction buffers. Claim scope is not limited by claim language that makes optional but does not require elements. MPEP 2111.04.



	Claim 1 recites “said PRB5’ fragment”, which refers to “PRB5’” that is the nucleic acid fragment of at least 8 nucleotides, situated at the 5’ end of the padlock probe.

	Claim 1 recites “said PRB3’ fragment”, which refers to “PRB3’” that is the nucleic acid fragment of at least 8 nucleotides, situated at the 3’ end of the padlock probe.

	Claim 2 further limits claim 1 by requiring the PRB5’ fragment and the PRB3’ fragment to be complementary to the sequence of the TGT5’ and TGT3’, respectively. The claim is interpreted as requiring that every base of the at least 8 nucleotides of the PRB5’ and PRB3’ elements be hybridizable with some undefined nucleic acid target of some undefined nucleic acid sequence.

	Claim 8 depends from claim 1 and further states “the nucleic acid target is chosen from the group consisting of: microRNA; a siRNA; a ssDNA; a mix of microRNA; siRNA and/or ssDNA; and a SNP site.
	It is noted that the nucleic acid target is not a structural feature. The nucleic acid target is not particularly defined and encompasses any SNP site of any undefined sequence, any microRNA of any undefined sequence, any siRNA of any undefined sequence or any ssDNA of any undefined sequence. Essentially, the padlock probe must be able to hybridize to some undefined microRNA, siRNA, ssDNA or SNP site.

	Claims 13 and 14 require an additional step of light excitation prior to measuring photoluminescence emission intensities.

	Claim 17 depends from claim 5 and further requires the energy donor to Ru, IR, Os, Pt or Re.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 16-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt (EP 2 949 759 A1; filed 5/27/2014; previously cited) in view of Nilsson (Nucleic Acids Research. 2002. 30(14):e66; previously cited).
Regarding claims 1, 12 and 25-26, Hildebrandt teaches two adaptors. One adaptor is an oligonucleotide having a fragment in the form of PRB-D with a length of at 5 least nucleotides and is complementary to an oligonucleotide Nd-D and a fragment TGT-D with a length of at least 3 nucleotides that is complementary to a target. Overall the first adaptor has a length of at least 8 nucleotides. See para. 10.
The second adaptor is an oligonucleotide having a fragment in the form of PRB-A with a length of at least 5 nucleotides and is complementary to an oligonucleotide Nd-A and a fragment TGT-A with a length of at least 3 nucleotides that is complementary to the target. Overall the second adaptor has a length of at least 8 nucleotides.

Hildebrandt teaches an energy acceptor probe having a length of 11 to 50 nucleotides, made up of an oligonucleotide Nd-A and F1. The Nd-A oligonucleotide of energy donor probe has a length of 10-40 nucleotides, thus having a length of “at least 8 nucleotides”. The energy donor probe includes a luminescent material. See para. 10. The above element of Hildebrandt is encompassed by the claimed energy acceptor probe of the claimed “at least one pair of energy donor-acceptor probes”.
Hildebrandt also teaches the excited-state lifetime of energy acceptor needs to be at least ten times shorter than that of energy donor (para. 59).
The number of adaptors are equal to the number of targets to be detected (para. 10).
The target is not a structural feature of the claimed kit and its structural feature of TGT5’-TGT3’ is not required. With that in mind, it is noted the kit of Hildebrandt detects 
It is noted that the target nucleic acids detected by the kits and methods of Hildebrandt are 10-40 nucleotides (para. 9), overlapping with the recited range of at least 16 nucleotides.
Regarding claim 2, Hildebrandt teaches the adaptors have a sequence that is completely complementary to the target nucleic acid.
Regarding claim 3, Hildebrandt teaches a kit for multiplex detection, i.e. at least two nucleic acid targets detected in which the energy donor of the energy donor probe is the same and the energy acceptors are specific for each target and thus are different (para. 43-45). See also para. 64, 84 and 101.
Regarding claims 4 and 14, Hildebrandt teaches multiplex detection, i.e. at least two nucleic acid targets detected, in which the energy donor of the energy donor probe is the same and the energy acceptors are the same and the distance between the energy donor and energy acceptor when hybridized in a complex with a target vary which impacts decay times. (para. 20-21 and 75).
Regarding claims 5-6, Hildebrandt teaches the energy donor is a lanthanide ion, including Tb3+ (para. 50).
Regarding claim 7, Hildebrandt teaches the energy acceptor is an organic fluorophore (para. 55).
Regarding claim 8, Hildebrandt teaches the nucleic acid target is a microRNA or ssDNA (Fig. 1a to 1e).
Regarding claims 9-11, the biological sample, biological fluid, or tissue sample are not structural elements of the claimed kit but rather relates to the use of the kit.
The teachings of Hildebrandt in the context of claim 1 are relevant to the structural elements required by the kit of claims 9-11.
Regarding claim 12, Hildebrandt teaches the use of the kit of claim 1 using the method described in para. 64.
Regarding claim 13, Hildebrandt teaches signals are measured in a time window started 5 to 500 microseconds after light excitation and with a length of 20 to 5000 microseconds (para. 75). See also, para. 102.
Regarding claims 17, 18 and 19, Hildebrandt teaches the energy donor may be Ru or a fluorazaphore or a quantum dot (para. 50).
Regarding claim 20, Hildebrandt teaches the energy acceptor is cyanine-based dye (para. 55).
Regarding claim 27, it is noted that while not a required structural element of the claimed kit, the target nucleic acids detected by the kits and methods of Hildebrandt are 10-40 nucleotides (para. 9), overlapping with the recited range of 18 to 40 nucleotides.
Regarding claims 22 and 23, Hildebrandt teaches a kit that detects targets that are 10 to 40 nucleotides in length (para. 60). Thus, it would have been prima facie to obvious to the ordinary artisan to have adaptors that have a portion of 5 to 20 nucleotides in length and that are complementary to the targets, such that the entire target sequence is targeted. The target complementary portion of the adaptors are paired with the portion complementary the Nd-A and Nd-D oligonucleotides, the adaptors have a length of 10 to 25 nucleotides, which overlap with the claimed lengths.

However, Nilsson teaches that is was known to link target specific oligonucleotides within a single oligonucleotide such that they can be amplified via rolling circle amplification after ligation.
Regarding claims 1, 16 and 24, Nilsson teaches a padlock probe that is specific for a target. Two 20 nucleotide target specific fragments are linked by a 50 nucleotide backbone sequence that is not specific to the target. See p. 1, Oligonucleotides. Nilsson further teaches the RCA product is detected using labeled probes (p. 2, Rolling-circle amplification).
Nilsson further teaches the use of padlock probes and RCA is useful in signal amplification (p. 1).
Regarding claim 12, Nilsson teaches adding a polymerase, dNTP and polymerase buffer to carry out a rolling circle amplification after ligation and before detection probe hybridization (p. 2, Rolling-circle amplification).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the kit of Hildebrandt and its method of use by adding the 50 nucleotide backbone used by Nilsson to connect the two adaptors into a single oligonucleotide in order to form a padlock probe. One would have been motivated to 
By adding the 50 nucleotide linker of Nilsson to the adaptors of Hildebrandt, a padlock probe with a length of 60 to 75 nucleotides in length is obtained.

Response to the traversal of the 103 rejections
The Remarks argue the difference between Hildebrandt and the kit of claim 1 is a the physical linking of the two probes by a nucleic acid sequence of at least 44 nucleotides and the technical problem solved by the difference is how to amplify a detection signal specific for a nucleic acid (p. 13). The Remarks argue that the claimed invention solves this problem using an inventive step (p. 14).
The combination of Hildebrandt and Nilsson solve the problem of how to amplify a detection signal based on the state of the art demonstrated by the references and based on the combination of known elements and principles according to known techniques.
The methods of Hildebrandt and Nilsson are related in that both are based on the ligation of probes which are then detected. Hildebrandt directly detects the ligated probes using detection probes. Nilsson amplifies the ligated probes via RCA using the ligated probes as a template and then amplifies the detection signal by using probes 

The Remarks argue Hildebrandt does not suggest developing a kit according to the invention wherein the probes comprise longer probes and which can be only partly complementary (p. 14).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nilsson teaches longer probes linked by a nucleic acid sequence.

The Remarks argue Nilsson does not suggest to modify a padlock probe sequence so that it hybridizes with labelled probes (p. 14).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Nilsson teaches labeled probes that interact with and hybridize to a RCA product and within the context of a multiplex assay. The ordinary artisan would recognize that that signal within the method of Hildebrandt could reasonably be amplified by incorporating the padlock probe scheme of Nilsson such that multiple labeled detection probes of Hildebrandt would be associated with a given target based on the production of the RCA product.
	The design of padlock probe sequences and corresponding probe sequences is within the skill of the ordinary artisan as demonstrated by Hildebrandt and Nilsson.

	The Remarks argue one would not have combined Hildebrandt and Nilsson because they detect different sized targets (p. 14-15).
	It is within the skill of the ordinary artisan to redesign and generate probes of different lengths based on a particular application. This based on the teachings of Hildebrandt and Nilsson as a whole.
	It is noted that the target nucleic acids detected by the kits and methods of Hildebrandt are 10-40 nucleotides (para. 9). It is noted the targets or ligation templates 
	
	The Remarks argue the rejection is based on “ex post facto” demonstration of determining the presence of an inventive step, which must be avoided (p. 15).
	The Remarks are considered to be arguing the examiner undertook hindsight reasoning to render the claims obvious. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	The Remarks argue other technical features of the kit and the method of the claims that differ from Hildebrandt and provide advantages are: no supplementary ligation step of two adaptors or hybridization steps at different temperatures; larger size of the complementary sequence between the probes and the nucleic acid target; ratio of at least 10 between the labelling elements of probe A and D; and possibility of labeling targets of all sizes (p. 15).
The arguments have been fully considered and are not persuasive. The features upon which applicant relies (i.e., supplementary ligation step or hybridization steps at different temperature, or lack thereof and “targets of all sizes”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The size of complementary regions and the size of the targets overlap based on the teachings of Hildebrandt and Nilsson as a whole. It is noted that the target nucleic acids detected by the kits and methods of Hildebrandt are 10-40 nucleotides (para. 9). It is noted the targets or ligation templates of Nilsson are 30 to 40 nucleotides in length, and thus are encompassed by the length of the targets of interest to Hildebrandt.
Hildebrandt also teaches the excited-state lifetime of energy acceptor needs to be at least ten times shorter than that of energy donor (para. 59).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,914,959 B2 in view of Nilsson (Nucleic Acid Research. 2002. 30(14):e66). 
The claims of the ‘959 patent claim benefit to EP 14305794, which is the application that the above cited Hildebrandt reference is based on.

The ‘959 patent claims differ from the present claims in the same manner that the Hildebrandt reference is deficient as described above.
It would have been prima facie obvious to have modified the ‘959 claims in view of Nilsson in the same manner as the above cited Hildebrandt reference was.

Response to the traversal of the ODP rejections
	The Remarks argue that because the claims are non-obvious over Hildebrandt and Nilsson the subject matter of US patent 9,914,959 in view of Nilsson is also non-obvious (p. 15-16).
	The Remarks have been fully considered but are not persuasive for the reasons provided above.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634